DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Subramanian et al. (US 2007/0208569) teaches communicating across voice and text channels with emotion preservation: the emotion markup component 210 efficiently and accurately convert human communication into text and emotional metadata; emotion markup component 210 performs two types of emotion analysis on the audio communication stream, a voice pattern analysis for deciphering the emotion content from speech patterns in the communication (the pitch, tone, cadence and amplitude characteristics of the speech) and a text pattern analysis (text mining) for deriving the emotion content from the text patterns in the speech communication; emotion markup component 210 receives three separate types of data that are useful for generating a text with emotion metadata: communication context information, the communication itself, and emotion tags or emoticons that may accompany certain media types; the context information is used to select the most appropriate context profiles for the communication, which are used to populate the emotion dictionaries for the particular communication; emotion-text/phrase dictionary 220 contains emotion to text pattern definitions for deducing emotion from text patterns in a communication; emotion-text/phrase dictionary 220 contains emotion definitions for words, phrases, punctuation and other lexicon and syntax that may infer emotional content; the context of a communication involves the speaker, the audience and the circumstance of the communication, ([Figs. 3 and 5-9] [0040-0046]).
Edrenkin (US 2017/0092258) teaches the training acoustic data 322 is a spoken (e.g., audio) representation of the training text data 312, and is associated with one or more defined speech attribute, the one or more defined speech attribute describing characteristics of the training acoustic data 322; the one or more defined speech attribute is not particularly limited and may correspond, for example, to an emotion (angry, happy, sad, etc.); the processor 108 can be caused to divide the training text data 312 into phones, a phone being a minimal segment of a speech sound in a language (such as a vowel or a consonant); the processor 108 to extract vocoder features of the respective training acoustic data 322 and correlate the vocoder features with the one or more phonetic and linguistic feature of the training text data and with the one or more defined speech attribute; a set of training data of speech attributes is thereby generated; extracting vocoder features of the training acoustic data comprises dimensionality reduction of the waveform of the respective training acoustic data; to convert the text 410 into synthetic speech 440 using the acoustic space model 340 generated during the training process; the text 410 and the selected one or more speech attributes 420 are inputted into the acoustic space model 340, which outputs the synthetic speech having the selected speech attribute ([Figs. 2-4] [0047-0060]).
Heilman et al. (US 2014/0343923) teaches a sentiment feature may indicate the presence of at least one positive, negative, or neutral word in the text segment, or it may indicate sentiment of a text segment using any suitable numerical measure; to train a model for identifying whether a text segment evaluating a subject (e.g. a recommendee) expresses positive, negative, or neutral sentiment; text ([Fig. 2] [0017] [0023]).
The difference between the prior art and the claimed invention is that Subramanian, Edrenkin nor Heilman teach selecting, based on the emotion type, an acoustic model corresponding to the emotion type, wherein the acoustic model is obtained through training by using a text feature parameter and an emotion intensity feature vector of a training sample corresponding to the emotion type as an input and by using an acoustic feature vector of the training sample as an output.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Subramanian, Edrenkin and Heilman to include selecting, based on the emotion type, an acoustic model corresponding to the emotion type, wherein the acoustic model is obtained through training by using a text feature parameter and an emotion intensity feature vector of a training sample corresponding to the emotion type as an input and by using an acoustic feature vector of the training sample as an output. Therefore, the claimed invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656